Supreme Court of Florida
                                 ______________

                                  No. SC16-2127
                                 ______________


                     IN RE: CERTIFICATION OF NEED
                        FOR ADDITIONAL JUDGES.

                               [December 15, 2016]

PER CURIAM.

      This opinion fulfills our constitutional obligation to determine the State’s

need for additional judges in fiscal year 2017/2018 and to certify our “findings and

recommendations concerning such need” to the Legislature.1 Certification is “the

sole mechanism established by our constitution for a systematic and uniform



      1. Article V, section 9, of the Florida Constitution provides in pertinent part:
             Determination of number of judges.—The supreme court
      shall establish by rule uniform criteria for the determination of the
      need for additional judges except supreme court justices, the necessity
      for decreasing the number of judges and for increasing, decreasing or
      redefining appellate districts and judicial circuits. If the supreme
      court finds that a need exists for increasing or decreasing the number
      of judges or increasing, decreasing or redefining appellate districts
      and judicial circuits, it shall, prior to the next regular session of the
      legislature, certify to the legislature its findings and recommendations
      concerning such need.
assessment of this need.” In re Certification of Need for Additional Judges, 889

So. 2d 734, 735 (Fla. 2004). In this opinion, we are certifying a need for twelve

additional trial court judges and none in the district courts of appeal as discussed

below. We are also decertifying the need for six county court judgeships.

              TRIAL COURT JUDICIAL WORKLOAD STUDY

      This year, we adjusted the trial court case weights due to the completion of a

comprehensive workload study in the trial courts. This study validates trial court

judges’ observations expressed for the last several years; namely, that although

filings may be in decline, workload has increased due to case complexity and other

judicial obligations contained in statute or rule. A critical component of this effort

was the time study that documented the work of over 900 trial court judges in all

20 judicial circuits. The time study documents the actual amount of time judges

are spending on different cases and serves as the “what is” piece of judicial

workload. We especially agree with Recommendation One of the Judicial

Workload Assessment Final Report (Final Workload Report), which notes that “the

Florida Legislature should consider creating new judgeships in the circuit courts

and county courts where the weighted caseload model shows a need for additional

judicial resources.”2 We also accept Recommendations Two and Three of the

Final Workload Report, which advocate for updating the case weights every five


      2. Id. at 34.

                                         -2-
years and conducting a secondary analysis of the impact of the factors enumerated

in rule 2.240(b)(1)(B).3 We are considering Recommendations Four, Five, and

Six, which address data related to problem-solving courts, conducting a workload

assessment of staff attorneys,4 and evaluating the contribution and distribution of

quasi-judicial resource officers,5 and have directed our staff to develop an

implementation plan for how this might be accomplished, the cost, and a timeline

for our consideration. Resources permitting, implementation of these last three

recommendations will take time to fully achieve. Nonetheless, these supplemental

resources are absolutely essential to the management of cases in the trial courts and

the overall administration of justice in Florida.

      It has been nine years since the case weights were last updated in 2007, with

major intervening events such as the mortgage foreclosure crisis occurring in the

interim. Further, while filings are generally in decline for most case types, we

have received regular feedback from trial court judges throughout the state that

cases have become more complex and take longer to dispose due to a variety of

factors. Thus, it became imperative that we conduct a trial court workload study to

ensure that the case weights are an accurate reflection of judicial workload.

      3. Id. at 34.

      4. We have amended Recommendation Five to include an assessment of
case managers in addition to staff attorneys.

      5. Id. at 35.

                                         -3-
      Accordingly, in the fall of 2014, this Court directed the Office of the State

Courts Administrator (OSCA) and the Commission on Trial Court Performance

and Accountability’s Court Statistics and Workload Committee (Statistics and

Workload Committee) to conduct a Judicial Workload Study designed to review

and update the trial court case weights used in the judicial certification process.

This study builds upon our two previous efforts to evaluate trial court judicial

workload, the 1999 Delphi Workload Study6 and the 2006-07 Judicial Resource

Study.7 The first study established case weights for the trial courts; the second

study resulted in updated case weights for use in the trial court judicial certification

process.

      In furtherance of this effort, the OSCA contracted with the National Center

for State Courts (NCSC), which is nationally and internationally recognized for its

expertise, to assist in evaluating judicial workload. The NCSC has conducted




       6. See Florida Delphi-based Weighted Caseload Project Final Report
published in January 2000, available at
http://www.flcourts.org/core/fileparse.php/260/urlt/DelphiFullReport.pdf.

       7. See Judicial Resource Study conducted in Fiscal Year 2006/2007,
available at
http://www.flcourts.org/core/fileparse.php/260/urlt/JRSReport_final.pdf.


                                         -4-
judicial workload assessments in 31 states to date,8 including the two previous

Florida efforts cited above.

      The study also included senior judges and quasi-judicial officers such as

magistrates, child support enforcement hearing officers, and civil traffic infraction

hearing officers. Quasi-judicial officers are essential to case processing as they

assist judges with case dispositions. The workload study captures the actual

amount of time quasi-judicial officers are contributing to trial court workload and

in which case types. This type of workload information should prove very useful

to the state courts system and Legislature as we continue to develop workload

staffing models for those individuals who provide direct support to trial court

judges.

            JUDICIAL WORKLOAD STUDY METHODOLOGY

      In order to properly evaluate trial court workload in Florida, a multi-phase

methodology was developed. By design, the methodology was both quantitative

and qualitative in nature and structured to allow for maximum trial court

participation. The workload study was directed by an executive committee of 41

judges representing every judicial circuit. A one-month time study (quantitative

component) involving all county court and circuit court judges along with all


       8. See Workload Assessment, National Center for State Courts, available at
http://www.ncsc.org/Topics/Court-Management/Workload-and-Resource-
Assessment/~/link.aspx?_id=EDC38EAB25094528B6178E6B7FE72D81&_z=z.

                                         -5-
quasi-judicial officers occurred in October 2015. Site visits to eight judicial

circuits, the distribution of a sufficiency of time survey to all trial court judges, and

qualitative adjustment sessions comprise the qualitative aspect of the workload

study. A full discussion of the workload study methodology follows.

      In October 2014, the OSCA contracted with the NCSC to conduct a

workload study of Florida’s trial courts. Shortly thereafter, the 41-member judge

committee, consisting of one circuit court judge and one county court judge from

each circuit nominated by their respective chief judges, provided executive

direction to the study. The committee, known as the Judicial Needs Assessment

Committee (JNAC), was chaired by The Honorable Paul Alessandroni, County

Court Judge, Charlotte County, who also serves as chair of the Court Statistics and

Workload Committee. The JNAC reviewed and approved all of the

methodological steps of the workload study including: determination of a standard

judge day, determination of a standard judge year, identification of case and non-

case related activities, delineation of case type categories, administration of time

study process and results, implementation of qualitative adjustment process and

results, assignment of final case weights, along with the establishment of a

qualifying threshold methodology, and completion of a secondary workload factor

analysis. In addition, the JNAC approved the workload assessment of senior

judges and quasi-judicial officers such as magistrates, child support enforcement


                                          -6-
hearing officers, and civil traffic infraction hearing officers. The OSCA served as

staff to the JNAC.

      The JNAC provided regular communication about the intent, scope, and

progress of the workload study to the chief judges and all trial court judges via

e-mail, in-person presentations at quarterly judicial leadership meetings, and

presentations by the JNAC chair and NCSC staff at the 2015 annual circuit court

judges’ and county court judges’ education programs. To keep the legislative

branch apprised of the JNAC’s work, the Office of Program Policy and

Government Accountability (OPPAGA) was noticed on all meetings and provided

copies of all meeting materials. Representatives from OPPAGA attended all

JNAC and qualitative adjustment meetings.

      TIME STUDY AND QUALITY ADJUSTMENT PROCESS

      The workload assessment was conducted in two phases: a time study and a

quality adjustment process. A one-month time study9 was conducted in which all

circuit court judges, county court judges, senior judges, magistrates, child support

enforcement hearing officers, and civil traffic infraction hearing officers were

asked to participate. Judges and quasi-judicial officers were asked to record their

time in five-minute increments for all case and non-case related activity.

Statewide, 582 circuit court judges and 309 county court judges participated in the


      9. The time study occurred from September 28 through October 25, 2015.

                                        -7-
time study, for a participation rate of 97 percent. In addition, 83 senior judges, 118

magistrates, and 150 hearing officers tracked their time, for a participation rate of

96 percent. The inclusion of senior judges and quasi-judicial officers in the time

study makes this the most comprehensive judicial workload study ever conducted

in Florida.

      As noted in the Final Workload Report, the time study is empirically based

in that it captures the actual amount of time judges spend on case and non-case

related activity each day, “including night and weekend work associated with

signing warrants and acting as a ‘duty’ judge, hearing preliminary matters in

criminal, juvenile delinquency, juvenile dependency, and Orders for Protection

Against Violence cases.”10 All judges were asked to record the time spent hearing

cases at each court level such as county court judges hearing cases in circuit court.

Using a web-based tool developed by the NCSC, all participants uploaded their

time each day using the case and non-case related categories approved by the

JNAC. To enhance their experience and maximize data quality, participants were

encouraged to view an interactive training module. Project staff from the NCSC

were also available to provide technical assistance via the telephone or e-mail for

the entirety of the time study. A preliminary set of case weights was identified as a

      10. See Florida Judicial Workload Assessment Final Report at 8, May 16,
2016, available at http://www.floridasupremecourt.org/pub_info/documents/2016-
NCSC-Florida-Workload-Study.pdf.


                                         -8-
result of the time study. Those preliminary weights were then used by subject

matter experts during the qualitative adjustment process.11

      This second key step in the workload assessment, the qualitative adjustment

process, was designed to ensure that the final case weights allow sufficient time for

efficient and effective case processing. The qualitative adjustment process

included: (1) a statewide sufficiency of time survey that asked judges about the

amount of time currently available to perform various case-related and non-case-

related tasks; (2) site visits to eight judicial circuits by the JNAC chair, NCSC and

OSCA staff; and (3) a structured quality review of the case weights by a set of

subject matter expert groups comprised of experienced judges from across the state

of Florida. The qualitative adjustment documents “what should be,” and is a very

important step in the workload study. Over the last several years, this Court has

repeatedly heard from chief judges, as well as circuit court judges and county court

judges from across the state, that although filings are generally down in nearly all

case types, their workload has grown due to a variety of factors. Among those

factors cited are increases in case complexity, the need to document considerably

more findings of fact, as well as expanding and more extensive statutory and rule

requirements.



       11. See Delphi Method, RAND Corporation, available at
http://www.rand.org/topics/delphi-method.html.

                                         -9-
      The sufficiency of time survey was designed to receive judicial feedback on

concerns related to current practice. Specifically, within certain case types, judges

were asked to identify particular tasks, if any, where additional time would

improve the quality of justice.12 The survey solicited feedback on case and non-

case related work and provided judges with the opportunity to freely comment on

their workload, including time required on canvassing boards.13 Fifty-one percent

of circuit court judges and 47 percent of county court judges completed the

survey.14 As cited in the final workload study report, a number of areas were

identified by the judges as benefiting from additional time. In circuit criminal

cases, pretrial motions and trials were frequently mentioned as areas where more

time would improve the quality of justice. “In civil cases, circuit court judges

consistently selected dispositive pretrial motions, including conducting hearings

and preparing findings and orders, and pretrial and scheduling conferences.”15 “In

family law cases, circuit court judges indicated that cases would benefit from

additional time to conduct trials and final hearings and to prepare findings and

       12. See Florida Judicial Workload Assessment Final Report at 13, available
at http://www.floridasupremecourt.org/pub_info/documents/2016-NCSC-Florida-
Workload-Study.pdf.

      13. Id.

      14. Id.

      15. Id.


                                        - 10 -
orders related to trials and motions for modification.”16 “Circuit court judges also

expressed a need to devote more time to legal research. County court judges cited

the impact of cases involving self-represented litigants, pretrial motions in criminal

cases, criminal trials, and preparing findings and orders in civil cases.”17

      Another element of the qualitative adjustment process included site visits to

multiple circuits. In December 2015, the JNAC chair and staff from the NCSC and

OSCA visited eight judicial circuits18 to receive in-person judicial feedback on

factors that judges encounter in processing their cases. The circuits visited

represent small, medium, large, and extra-large courts. Some of the circuits visited

comprise a single county (e.g., Seventeenth Judicial Circuit), whereas others are

multi-county (e.g., Fourteenth Judicial Circuit). During the site visits, structured

interviews were conducted with the chief judge, trial court administrator, and

judges from every division and level of court. The interview process allowed staff

to document judicial concerns about case processing practices and procedures, as

well as receive feedback on resource constraints that may be affecting judicial

effectiveness. Several key themes emerged from the site visits, including the



      16. Id.

      17. Id.
      18. Judicial circuits visited: First (Pensacola), Fourth (Jacksonville), Fifth
(Ocala), Eighth (Gainesville), Tenth (Lakeland), Fourteenth (Panama City),
Fifteenth (West Palm Beach), and Seventeenth (Ft. Lauderdale).

                                         - 11 -
critical nature of staff attorneys for legal research and case managers for case

processing, along with a general and repeated assessment that many cases are

becoming more complex.

      As noted above, judges view staff attorneys as an essential supplemental

resource to effective case processing. One judge quoted in the final report notes

that “staff attorneys are critical for motion practice issues, both criminal and civil.”

Also noted in the final workload report, “staff attorneys perform many research,

writing, and case management tasks which enhance both the efficiency and quality

of judicial decision-making.”19 Other essential tasks performed by staff attorneys

documented in the final workload report include work on “motions for post-

conviction relief, drafting orders, researching legal issues related to motions,

assisting with dismissals for lack of prosecution, monitoring filings in probate and

guardianship cases, and acting as ‘gatekeepers’ to prevent ex parte

communications.”20 Judges in several jurisdictions reported long delays in

accessing the services of staff attorneys for research assignments. These delays

have caused judges to limit their own research requests. Also mentioned in the

Final Workload Report, “county court judges have limited access to staff attorneys

       19. See Workload Final Report at 14, available at
http://www.floridasupremecourt.org/pub_info/documents/2016-NCSC-Florida-
Workload-Study.pdf.
      20. Id.


                                         - 12 -
but believe they would benefit from research on more complex cases such as

insurance cases.”21

      Case managers were also cited by the judges as being an invaluable

resource. The site visits affirm the consistent judicial feedback this Court has

received about the value of case managers, both from experienced family law

judges and those judges presiding over real property cases during the mortgage

foreclosure crisis. As noted in the Final Workload Report, “judges rely on case

managers to monitor cases for activity and identify cases that are not advancing so

that appropriate action can be taken.”22 Absent case managers, judges or their staff

attorneys must perform these functions themselves, or, alternatively, if they are too

busy with the actual adjudication component, cases may take longer to dispose.

Nearly all circuit court judges and county court judges interviewed reported a need

for additional case managers. Their observations are consistent with the narrative

in our Legislative Budget Requests over the last several years where we have

documented in our requests this need for funding for additional case managers.

      Another critical finding of the site visits is that cases are becoming

increasingly complex. Both circuit court judges and county court judges noted that

case complexity is a challenge. In county court, insurance cases are being

      21. Id.

      22. Id.


                                        - 13 -
aggressively litigated. Often these cases require legal research and compare to

circuit court cases in their complexity.23 As cited in the Final Workload Report,

“in family and juvenile cases filed in circuit court, the number of issues requiring

specific findings of fact has increased, the extra judicial time spent addressing

these issues in orders can increase stability for families by reducing the number of

cases overturned on appeal.”24 “In circuit civil cases, judges observed that the

volume of discovery requested has increased and cases with larger amounts in

controversy often involve more hearings.”25 Also cited in the Final Workload

Report, “in circuit criminal cases, judges report that tougher mandatory minimum

sentences have increased the amount of motion practice as well as trial rates.”26

      In addition to the sufficiency of time survey and site visits, NCSC staff also

facilitated a series of Delphi27 qualitative adjustment group sessions with circuit

court judges and county court judges in February 2016. Six Delphi groups of

between eight and thirteen judges representing different circuit sizes met to review

and adjust the preliminary case weights. A total of 65 experienced judges (three or

      23. Id.

      24. Id. at 15.

      25. Id.

      26. Id.

      27. The Delphi method is a structured iterative process for decision-making
by a panel of experts; in this instance, judges.

                                        - 14 -
more years of judicial experience) participated. The groups focused on a particular

division of court including circuit civil, circuit criminal, family and juvenile,

probate, county criminal, and county civil.28 An overview of the process used to

create the preliminary weights and a review of the sufficiency of time survey

results were provided by NCSC staff.29 Each group participated in a systematic

review of the preliminary case weights using a modified Delphi process.30

      This consensus-based review of the case weights was “designed to ensure

that all recommended adjustments were reasonable and would produce specific

benefits such as improvements in public safety, cost savings, increases in

procedural justice, and improved compliance with court orders.”31

      Several of the family and civil Delphi sessions recommended increasing the

time devoted to pretrial case management, the rationale being that time spent at the

beginning of a case will result in earlier disposition times in some cases and

narrow the issues for trial in others. As mentioned in the Final Workload Report,

“the family and juvenile groups recommended allocating additional time to assess

the needs of children and families to identify services and resources, allow


      28. Id.

      29. Id.

      30. Id.

      31. Id. at 15.

                                         - 15 -
sufficient time for self-represented litigants to understand the legal process, and to

write more detailed findings and orders that thoroughly address all statutory

requirements.”32 In criminal cases, the Delphi groups “recommended adding time

for legal research, longer plea colloquies, and contested hearings.”33

      The county court Delphi groups recommended additional time for legal

research and writing in criminal cases, complex insurance cases, criminal traffic

cases involving serious bodily injury or fatalities, and in post-judgment motions

related to eviction cases.34 Appendix C of the Final Workload Report provides a

full description and detailed rationales for all recommended adjustments.

      The JNAC met on March 3, 2016, to review the entire workload

methodology, including the major findings and recommendations. Three factors

contribute to the calculation of judicial need in the weighted caseload model:

filings, case weights, and judge year value.35 The JNAC adopted the judge year

value of 215 days, which is the number of days each year that judges are available

to work, excluding weekends, holidays, vacation, and sick leave.36 According to


      32. Id. at 15-16.

      33. Id. at 16.

      34. Id.
      35. Id. at 18.

      36. Id.


                                        - 16 -
the NCSC, the judge year in 25 other states ranges from 200 to 226 days. Florida’s

judge year of 215 days is the median of the 25 states that have conducted judicial

workload assessments. The JNAC also adopted the judge day value, which

represents the amount of time each judge has available for case-related work

during each workday.37 The total workday for circuit court judges is eight and

one-half hours and includes six hours of case-related work, one and one-half hours

of non-case related work including administration and travel, and one hour for

lunch. The total workday for county court judges is eight and one-half hours and

includes five hours for case related work on county court cases, one hour for case

related work on circuit court cases, one and one-half hours on non-case related

work, and one hour for lunch.38

      The JNAC adopted new recommendations proposed by the NCSC not

previously used by the Court in its evaluation of trial court workload, including a

chief judge adjustment for time spent by chief judges performing administrative

matters39 and time spent by county court judges serving on county election




      37. Id. at 19.

      38. Id.

      39. Id. at 20.



                                       - 17 -
canvassing boards.40 The JNAC also accepted all quality adjustments to the

preliminary case weights. As noted in the final workload report, “in the aggregate,

the Delphi adjustments result in a combined increase in circuit and county court

judicial workload of about two percent.”41 Exhibit 6 located on page 17 of the

Final Workload Report illustrates the final cases weights adopted by the JNAC.

      The NCSC recommended, and the JNAC adopted, a new threshold

methodology for when a circuit or county would qualify for a new judgeship. As

discussed in the Final Workload Report, “to provide a common yardstick for

jurisdictions of all sizes and to assist in directing additional judicial resources to

the jurisdictions with the greatest relative need, a majority of the JNAC voted to

adopt the following rules:

      1.     In any court where the ratio of judicial need to existing
             positions is greater than 1.10, additional judicial positions
             should be allocated to bring the ratio below 1.10.

      2.     In any court where the ratio of judicial need to existing
             positions is between 1.10 and 0.90, no change to the number of
             judicial positions is recommended.




      40. Id.

      41. Id. at 16.


                                          - 18 -
      3.     In any court where the ratio of judicial need to existing
             positions is below 0.90, judicial positions should be subtracted
             until the ratio is above 0.90, unless subtracting positions brings
             the ratio above 1.10.”42

      As noted in the Final Workload Report, “in the First Judicial Circuit, 24

judges are currently handling the work of 27.95 judges or 1.16 full time equivalent

(FTE) per judge. Adding a single judge would bring the ratio to 1.12 FTE, still in

excess of 1.10. Adding two judges would reduce the ratio to 1.08, below the 1.10

threshold.”43 This recommendation is significantly more rigorous and conservative

than our previous 0.50 threshold. In fact, this new threshold requires that all

judges within a county or circuit court collectively absorb 10 percent additional

workload before qualifying for a new judgeship. In practical terms, this means that

judges must share excess workload, leaving each judge with a total of 1.10 full-

time equivalent of judicial work prior to being considered for a new judgeship.

      In addition to the new workload threshold, the JNAC adopted a secondary

analysis recommendation designed to identify other workload factors present in a

county or circuit that may affect judicial workload. Several additional factors such

as jury trials, foreign language interpretations, and geographic size of a circuit are

currently listed in Florida Rule of Judicial Administration 2.240(b)(1)(B). In



      42. Id. at 26.
      43. Id.


                                         - 19 -
addition to those currently cited in the rule, the JNAC recommended consideration

of other factors such as the existence of alternative problem-solving courts,

prosecutor and law enforcement practices, “the location of correctional facilities,

hospitals, universities, the quality and scope of court technology, ensuring access

to justice, and variations in the amount of judicial work associated with election

canvassing boards.”44

      The Judicial Workload Study was significant not only for documenting the

work of trial court judges, but also for capturing the contributions of senior judges,

as well as quasi-judicial officers such as magistrates, child support enforcement

hearing officers, and civil traffic infraction hearing officers. Each of these groups

participated in the time study, with an overall participation rate of 96 percent. The

work of these quasi-judicial officers is critical to the overall management of court

workload. This study and its data provide significant insight as to the use of quasi-

judicial officers and their contribution to judicial workload. It will prove

invaluable in future years as we attempt to establish workload staffing models

across circuits.

      As described in the Final Workload Report, “[s]enior judges are retired

judges who have agreed to accept assignments to temporary judicial duty to fill-in



      44. Id. at 27.


                                        - 20 -
for long-term judicial absences (e.g., illness or death) and to assistance with excess

workload (e.g., Foreclosure cases).”45

      “Magistrates are judicial officers appointed by the court to assist the work of

Circuit court judges. Magistrates hold formal court hearings providing

recommendations to judges in the areas of family law, support enforcement,

juvenile dependency, mental health, and guardianship.”46

      “Child Support Enforcement Hearing Officers are attorneys who have been

appointed by administrative order of the court. The hearing officers are typically

used in family court to take testimony and recommend decisions in cases involving

the establishment, enforcement, and/or modification of child support as well as

paternity matters.”47

      “Civil Traffic Infraction Hearing Officers are contractual employees (also

attorneys) that serve on a part-time basis to provide back-up to judges by hearing

and making decisions in non-criminal traffic matters. These hearing officers

typically serve in county court, and the decisions they make can be appealed to a

regular sitting judge.”48


      45. Id. at 28.

      46. Id. at 27.

      47. Id. at 28.

      48. Id.

                                         - 21 -
      As documented in the Final Workload Report, the time study revealed that

“senior judges perform more than 460,000 minutes of work on Real Property cases

each year, suggesting that some jurisdictions use senior judges to preside over

specialty foreclosure dockets.”49 “Magistrates perform some of the family law

work accompanying dissolution, paternity, other domestic relations, juvenile

dependency cases, as well as commitment and guardianship cases. Hearing

officers handle 72 percent of the total judicial work associated with civil traffic

infractions and 78 percent of work on child support cases.”50 Exhibit 14c of the

Final Workload Report converts the workload of quasi-judicial officers into case

weights and provides a more complete picture of the overall judicial resources

devoted to each type of case.51 Without the availability of these supplemental

judicial resources, it is anticipated that case processing times would be

significantly longer.

         JUDICIAL WORKLOAD STUDY RECOMMENDATIONS

      The Court reviewed the Judicial Workload Study recommendations and has

adopted Recommendations One, Two, and Three, which address the new case

weights, a periodic review of the case weights, and consideration of secondary

      49. Id.

      50. Id.

      51. Id. at 31.


                                         - 22 -
factors that may be impacting judicial workload.52 The workload study used

calendar year data for 2012, 2013, and 2014. However, during this analysis we

used projected case filings through fiscal year 2017/2018 in accordance with rule

2.240(b)(1)(A)(i) and rule 2.240(b)(1)(A)(ii). Using the objective threshold

standard and judgeship requests submitted from the lower courts, we have

examined case filing and disposition data, conducted a secondary analysis of

judicial workload indicators, and used the final adjusted case weights from the

workload study. We have also incorporated an allowance for administrative time

spent by chief judges, county court judge time spent on county election canvassing

boards, and the new, more rigorous, threshold for qualifying for a new judgeship.

Applying this methodology, this Court certifies the need for twelve judgeships

statewide, four in circuit court and eight in county court. See Appendix. We are

also decertifying six county court judgeships. See Appendix.

                        CIRCUIT COURT WORKLOAD

      A key finding of the Judicial Workload Study is validation of the long-held

belief of many trial court judges that their workload has increased over the last

several years. The time study and quality review process associated with the case

weight development documents that cases are taking longer to dispose due to a

variety of factors as previously mentioned. This finding is essential and illustrates


      52. Id. at 34.

                                        - 23 -
the necessity for a regular review of the judicial case weights (i.e., every five

years) via a time study. Moreover, the rigorous threshold recommended by the

JNAC and adopted by this Court reflects the fact that, notwithstanding that cases

are more complex and take longer to dispose, filings across all court divisions

remain in decline. Thus, the 41 trial court judges who provided executive direction

to the Judicial Workload Study recommended, and we agree, that all judges within

a circuit are obligated to help each other with their respective workloads, thereby

ensuring that the full measure of judicial capacity is applied to all judicial

workload. This new threshold emphasizes the collective nature of addressing

judicial workload by requiring judges to work together to fully leverage all

available judicial resources. We adopt this recommendation and encourage all trial

court judges to embrace its inherent intent as it is prudent, reasonable, and fair.

      In their judicial needs applications, the chief judges identified a number of

factors that continue to impact judicial workload in the circuit courts. For

example, the continued expansion and proliferation of problem solving courts (e.g.,

Adult Drug Court, Veterans’ Courts, Mental Health Courts) contribute

significantly to judicial workload as they are labor intensive, requiring multiple

hearings for each defendant, typically over a lengthy period of time. Indeed,

Recommendation Four of the Final Workload Report indicates that we adopt a data

reporting mechanism for problem-solving courts to better assess the workload


                                         - 24 -
associated with these types of cases. The Court agrees with this recommendation

and is committed to developing a system that documents this workload in Florida.

      The chief judges have also noted that the number and frequency of court-

interpreting events impact case disposition times. Florida is an ethnically and

culturally diverse state with thousands of non-English speaking residents who

access our courts each year, and this demand is expected to increase in coming

years. This Court is mindful of the demographic changes occurring in Florida and

has implemented rigorous steps to ensure that the quality of court-interpreting

services remains high by requiring credentialed interpreters to provide interpreting

services53 and also by implementing video remote interpreting services across

circuits using credentialed employees and contractors. Moreover, we are very

encouraged by the preliminary results of our Virtual Remote Interpreting pilot

program and have identified several key advantages to its possible expansion,

including: (1) containing the need for additional full-time equivalent positions and

contractual dollars; (2) providing for the use of credentialed interpreters to conduct

interpretations; (3) providing greater scheduling flexibility for our judges; and

(4) leveraging court-interpreting resources across judicial circuits.

      The application of this technology demonstrates the court system’s

commitment to contain costs, innovate, and improve service delivery within this

     53. See In re Amends. to Fla. Rules for Certification & Regulation of
Spoken Language Court Interpreters, 176 So. 3d 256, 257 (Fla. 2015).

                                        - 25 -
due process element. Similar efforts are occurring using software applications

such as Open Court and the Integrated Case Management System developed by the

Eighth Judicial Circuit. Both of these software platforms are open source and have

tremendous potential for cost containment and the avoidance of vendor lock-in

issues associated with the purchase of specialized technology. We encourage the

Legislature to favorably consider our Legislative Budget Request for technology as

it demonstrates the judicial branch’s commitment to apply technology in our

service delivery staffing models, thereby minimizing our requests for additional

full-time equivalent positions.

      The chief judges have also advised us of a notable need for more staff

attorneys, primarily in circuit court and to a lesser extent in county court. This

observation was verified during the site visits to eight judicial circuits during the

workload study. There is significant workload associated with postconviction

relief motions in circuit criminal divisions. Similarly, complex legal issues need to

be researched in circuit civil divisions. Much of this preliminary research is more

efficiently performed by staff attorneys who provide direct legal support to judges.

      The same rationale holds true for our case management positions. Circuit

court judges repeatedly advised both NCSC members and our staff during the

workload study site visits how invaluable case managers are to keeping dockets

current. Many of these positions are assigned to provide support in family law,


                                         - 26 -
problem solving courts, and mortgage foreclosure cases, and are essential to

ensuring that all documents and related paperwork are filed and complete so judges

can move cases to disposition. The absence of these critical support positions

often leads to case processing delays.

      On a related matter, chief judges have advised us that because in-court

administrative staff has either been reduced or eliminated due to budget reductions,

many trial court judges are now performing in-court administrative duties such as

managing the court record, handling exhibits, swearing witnesses, filing

documents, and making notations in the case management systems. Judges

performing ministerial and administrative functions is not a good use of judicial

time and supports our contention that circuit court judges need additional

administrative/case management assistance that is best supplied by case managers.

      Several of the chief judges also advised that they are experiencing difficulty

in securing senior judges to serve within their circuits. While the Court believes

that our senior judge day allotment may be sufficient, we remain concerned that

the one-year sit-out provision for retiring judges is impacting the court system’s

ability to secure senior judges in different regions throughout the state. We

encourage the Legislature to revisit the one-year sit-out requirement as it is

detrimental to Florida’s court system and the administration of justice.




                                         - 27 -
      In consideration of the chief judges’ requests and by applying the new case

weights and secondary factors to circuit court workload, we certify the need for

one circuit court judgeship in the Fifth Judicial Circuit and three circuit court

judgeships in the Ninth Judicial Circuit.

                         COUNTY COURT WORKLOAD

      One of the key findings of the Final Workload Study is the documentation of

circuit court work performed by county court judges. It is significant and

widespread throughout the state and is testimony to county court judges making

prominent contributions to assisting with the overall workload within a circuit. In

fact, their contribution in circuit court is now codified into the standard judge day

for county court judges, which allocates one hour each day for presiding over

circuit court matters.

      Another key finding of the Final Workload Study is the time spent by county

court judges on election canvassing boards. This work can be considerable,

especially during gubernatorial and presidential election years. This is a much

needed improvement to our workload methodology.

      During the site visits, two key themes emerged in staff discussion with the

county court judges. First, personal injury protection insurance cases, commonly

referred to as PIP cases, are taking an ever-increasing amount of judicial time.

Frequently, they are heavily litigated and often result in a jury trial, which requires


                                         - 28 -
considerable judicial time. Indeed, some of the county court judges recommend

that we modify our existing case types by creating a separate case type and weight

for these types of cases for future workload assessments. We take that

recommendation under advisement. Second, many of the county court judges

interviewed indicated an increasing need for access to staff attorney assistance as

civil cases in county court are becoming more complex, requiring considerable

legal research and analysis.

      The Final Workload Study revealed a positive need for eight county court

judges disbursed over six counties with a demonstrable need. However, the study

also revealed a negative net need of 14 county court judges disbursed over nine

counties, meaning there is insufficient workload for the current number of judges

in those counties. Our own analysis, using projected filings data, supports the

original findings of the workload study; namely, that there is a positive need for

additional county court judges in some counties and a surplus of county court

judges in other counties. However, to better assess whether we should decertify

any of these county court judgeships, we conducted an analysis of secondary

factors identified by the chief judge of each affected county, via the judicial needs

application, that might militate against decertification, such as geography, number

of branch courthouses, access to justice concerns, and others factors listed in the




                                        - 29 -
Florida Rules of Judicial Administration.54 Accordingly, we are certifying the

need for one additional county court judgeship each in Citrus County, Flagler

County, Palm Beach County, Broward County, and Lee County, and three

additional county court judgeships in Hillsborough County.

      We are also decertifying county court judgeships in the following counties:

one county court judgeship in Pasco County, one county court judgeship in Putnam

County, one county court judgeship in Monroe County, one county court judgeship

in Brevard County, one county court judgeship in Charlotte County, and one

county court judgeship in Collier County. Over the next twelve months, we will be

closely monitoring the judicial workload of several other counties55 that

demonstrate a negative need, but also identified supplemental factors recognized

both in rule and by the NCSC’s recommended methodology which militate against

decertification, to determine whether additional decertifications should occur in

next year’s certification of need opinion. The Court does not take this step lightly;

rather, we do so recognizing that we must remain consistent in our application of

the workload methodology and our obligations under Article V, section 9, of the

Florida Constitution.




      54. See Fla. R. Jud. Admin. 2.240(b)(1)(B).

      55. Alachua, Brevard, Escambia, Leon, Monroe, Pasco, and Polk counties.

                                        - 30 -
                       SELF-REPRESENTED LITIGANTS

      This Court remains concerned about the ability to meet the needs of self-

represented litigants and the impact a lack of representation has on access to justice

and the administration of the court system. Indeed, many of the trial court judges

interviewed during the Final Workload Study commented on the impact of self-

represented litigants in their courtrooms. Their impact was also cited by the chief

judges in their judicial needs applications. Self-represented litigants are frequently

unprepared for the rigors of presenting evidence, following rules of procedure, and

generally representing themselves in court, often creating additional work for trial

judges. Increased judicial involvement in cases where one or more parties self-

represent is essential to assure fair and impartial access to courts, but entails

lengthier hearings, rescheduled hearings, and court delay. The impact of case

processing to ensure self-represented litigants have access to justice occurs in both

circuit court and county court and was affirmed by the Final Workload Study. To

better evaluate this need and impact separate and apart from the Final Workload

Study, this Court appointed a Florida Commission on Access to Civil Justice,

which is discussed below.

        FLORIDA COMMISSION ON ACCESS TO CIVIL JUSTICE

      The Florida Commission on Access to Civil Justice was created via

administrative order on November 14, 2014. The Commission was “established to


                                         - 31 -
study the remaining unmet civil legal needs of disadvantaged, low income, and

moderate income Floridians. The Commission is charged with considering

Florida’s legal assistance delivery system as a whole, including but not limited to

staffed legal aid programs, resources and support for self-represented litigants,

limited scope representation, pro bono services, innovative technology solutions,

and other models and potential innovations.”56

      Over the last two years, the Commission and its committees have met

regularly. To address the Commission’s charges, the Chief Justice initially created

five subcommittees: Outreach, Access to and Delivery of Legal Services,

Continuum of Services, Technology, and Funding. Three projects emanating from

these committees, which have generated considerable optimism, are the

implementation of a gateway portal, the expanded use of emeritus attorneys, and

the adoption of a cy pres57 rule or statute.58 A fourth project under development


     56. See In re: Fla. Comm’n on Access to Civil Justice, Fla. Admin. Order
No. AOSC14-65 (Fla. Nov. 24, 2014).

       57. The cy pres doctrine permits a court to award any unallocated,
unclaimed, or undeliverable funds from a class action settlement or judgment to a
non-profit organization. See “Commission on Access to Civil Justice Submits
Final Report,” Full Court Press, Summer 2016 Issue, Office of the State Courts
Administrator, available at
http://www.flcourts.org/core/fileparse.php/295/urlt/001186-
Summer2016_FCP.pdf.

      58. For a more thorough discussion of these projects, see id.


                                        - 32 -
and initiated by the Judicial Management Council, called Do-It-Yourself Florida,

provides for automated interviews designed to assist self-represented litigants with

creating their own petitions which, once complete, can then be submitted through

the Florida Courts E-Filing Portal. The original term of the Commission was

extended until September 30, 2016.59 The final report for the Commission’s initial

term is available through this Court’s website.60

      On October 10, 2016, the Court issued an administrative order61 re-

establishing the Florida Commission on Access to Civil Justice as a standing

commission. In our press release, we note that the permanent Commission will

“study the remaining unmet civil legal needs of disadvantaged, low income and

moderate income Floridians.” The administrative order directs the Commission to

examine the issue from all perspectives and not be limited to the viewpoint of any

one institution. The Commission is to consider staffed legal aid programs,

resources designed to help people representing themselves, legal advice

specifically limited to a single issue in a case, pro bono services, technology



     59. See In re: Fla. Comm’n on Access to Civil Justice, Fla. Admin. Order
No. AOSC16-27 (Fla. June 13, 2016).
      60. See Florida Commission on Access to Civil Justice Final Report
(June 30, 2016), available at http://www.flaccesstojustice.org/wp-
content/uploads/2016/06/ATJ-Final-Report-Court-06302016-ADA.pdf.
     61. See In re: Fla. Comm’n on Access to Civil Justice, Fla. Admin. Order
No. AOSC16-71 (Fla. Oct. 10, 2016).

                                        - 33 -
solutions, and other models and potential innovations. It is our long-term

aspiration that improvements to court access will have a positive impact on our

future need for additional judicial resources.

                       DISTRICT COURTS OF APPEAL

      In September 2014, the Commission on District Court of Appeal

Performance and Accountability (DCA Commission) began the process of

reviewing relative case weights for district court judges, as directed in In re

Commission on District Court of Appeal Performance and Accountability, Fla.

Admin. Order No. SC14-41 (Fla. July 2, 2014). The Supreme Court charged the

DCA Commission with reviewing “workload trends of the district courts,

specifically relative case weights for judicial workload as required by rule

2.240(b)(2)(B)(ii), Florida Rules of Judicial Administration.” Previous reviews by

the DCA Commission occurred initially in 2006, and subsequently in 2009. The

2009 review resulted in a modifier for the First District Court of Appeal to address

workload issues in the category of “Notice of Appeal – Administrative (Other).”62

After studying the issue, the DCA Commission recommended revising the relative

case weights, removing the modifier for the First District Court of Appeal, and

reviewing the weighted case disposition threshold of 280 cases per judge.


      62. “Notice of Appeal – Administrative (Other)” is defined as any appeal
from an administrative agency other than an unemployment appeal from the
Reemployment Assistance Appeals Commission.

                                        - 34 -
      At the Court’s direction, the DCA Commission subsequently reviewed both

the weighted case disposition threshold methodology established in 2005 and

current data applied to the methodology, and recommended that the threshold be

revised to 315 cases per judge. Additionally, the commission recommended that a

review process for the threshold be established, following a four-year cycle similar

to that of the relative case weights, and that rule 2.240(b)(2)(B) be amended to

remove the specific threshold number of 280 and provide for a four-year review

cycle. The Court approved the revised relative case weights, removal of the

modifier, the revised weighted case disposition threshold, and the four-year review

cycle. Rule 2.240(b)(2)(B) was also amended to remove the specific threshold

number and provide for the review cycle. We are not certifying a need for

additional district court judges during this certification cycle, as our review,

applying the updated relative case weights methodology, indicates adequate

resources.

      Using the updated relative case weights and applying the new case

disposition threshold of 315 cases per judge, the Court finds that the Third District

Court of Appeal may be overstaffed by one judge. We also observe that, unlike the

other four districts, the Third District Court of Appeal does not employ a central

staff model to assist with judicial workload. These appear to be legacy issues that

require our continued attention. While we recognize the need for flexibility in the


                                         - 35 -
deployment of resources within a district court, we also see the value and merit in

having similar workload models (i.e., presence of central staff) across districts as

the work of the district courts is more similar than dissimilar. As with the trial

court workload methodology and our obligations under Article V, section 9, of the

Florida Constitution, we must be vigilant as to the deployment of judicial

resources. We have communicated our concerns to the chief judge of the Third

District Court of Appeal and have asked for a response. We will keep the

Legislature apprised of our analysis in next year’s certification of need opinion.

                                   CONCLUSION

      We have conducted both a quantitative and qualitative assessment of trial

court judicial workload. Using the new case weights developed in the Judicial

Workload Study and the application of other factors identified in Florida Rule of

Judicial Administration 2.240, we certify the need for twelve additional trial court

judges in Florida, consisting of four in circuit court and eight in county court, as set

forth in the appendix to this opinion. We are also recommending the

decertification of six county court judgeships, also identified in the appendix.

      With the help of staff from the National Center for State Courts, Florida’s

trial courts have spent the last 18 months evaluating judicial workload. This has

been an extensive effort involving the participation of over 900 trial court judges

representing all 20 judicial circuits. We have applied a rigorous methodology


                                         - 36 -
designed to evaluate both quantitative and qualitative aspects of judicial work,

including: (1) appointment of an executive committee comprised of 41 trial court

judges, two from each judicial circuit; (2) participation in a one-month time study

with a 97 percent participation rate; (3) execution of a sufficiency of time survey;

(4) site visits to eight judicial circuits; (5) a qualitative adjustment process

involving 65 experienced judges; and (6) final review and approval of the adjusted

case weights along with additional recommendations such as a higher and more

conservative threshold for qualifying for a new judgeship.

      The workload study has been a massive judicial branch undertaking and

demonstrates our commitment to full documentation and transparency in the

evaluation of judicial workload. It has now been ten years since Florida last

received funding for new trial court judges. We are mindful that the mortgage

foreclosure crisis and other intervening events impacted the state’s fiscal health.

Since those crises are waning, we strongly encourage the Legislature to fund the

new judgeships identified in this opinion.

      The Court extends its sincere thanks and appreciation to The Honorable Paul

Alessandroni, Chair of the Judicial Workload Study; all members of the Judicial

Needs Assessment Committee who provided executive direction; all circuit court

judges and county court judges for their participation in the time study and

qualitative adjustment process; and all senior judges and quasi-judicial officers,


                                          - 37 -
who took part in the time study. We also thank project staff at the National Center

for State Courts for their diligent work and collaboration with our staff in the

completion of this critical work.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

Original Proceeding – Certification of Need for Additional Judges




                                        - 38 -
                            APPENDIX
                          Trial Court Need

        Circuit Court                    County Court   County Court
          Certified                        Certified     Decertified
Circuit    Judges          County           Judges         Judges
   1          0         N/A                   0              0
   2          0         N/A                   0              0
   3          0         N/A                   0              0
   4          0         N/A                   0              0
   5          1         Citrus                1              0
   6          0         Pasco                 0              1
                        Flagler               1              0
  7           0
                        Putnam                0              1
   8          0         N/A                   0              0
   9          3         N/A                   0              0
  10          0         N/A                   0              0
  11          0         N/A                   0              0
  12          0         N/A                   0              0
  13          0         Hillsborough          3              0
  14          0         N/A                   0              0
  15          0         Palm Beach            1              0
  16          0         Monroe                0              1
  17          0         Broward               1              0
  18          0         Brevard               0              1
  19          0         N/A                   0              0
                        Charlotte             0              1
  20          0         Collier               0              1
                        Lee                   1              0
Total         4             Total             8              6




                                - 39 -